PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/723,088
Filing Date: 20 Dec 2019
Appellant(s): VMware, Inc.



__________________
Keith M. Arment [Reg. #72,061]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 2, 2022, appealing from the Non-Final Office Action mailed January 31, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated January 31, 2022, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. Rejection of Claims 1-20 Under 35 U.S.C. § 112

Regarding the Rejection of Claims 1-20 Under 35 U.S.C. § 112(a)

Appellant argues:
Claims 1-20 (as amended by the response filed May 25, 2021), are supported by paragraphs [0003], [0017], [0030] and [0038] of specification as originally filed because, “Inherently, to avoid fragmentation, the maximum value must consider both the MTU information and the size of encapsulation overhead to avoid fragmentation. The MSS value is inherently limited by the bits available in the MTU and the bits that are required in association with the encapsulation overhead.” Appellant further argues that MPEP 2163.07(a) permits the application to be amended to recite an inherently disclosed function, theory or advantage without introducing prohibited new matter. (Appeal Brief pages 4-5)

Examiner responds:
 MPEP 2163.03 I states, in part:
“An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).”
The limitation of amended Claim 1 in question is “determining a maximum value for a maximum segment size (MSS) option in the decapsulated packet to limit fragmentation based on a maximum transmission unit (MTU) between the gateway and the second gateway and encapsulation requirements associated with the encapsulated packet (emphasis added)”. Amended Claims 9 and 17 include substantially similar limitations. As will be shown, the limitation in question is not supported by the description of the invention in the application as filed.
While paragraphs [0017], [0030] and [0038] of the instant specification suggest that the maximum value of the MSS option in decapsulated packet may be updated based on MTU information “to limit fragmentation”, there is no mention in any of paragraphs [0017], [0030] or [0038] of the specification as originally filed of encapsulation headers, encapsulation overhead, or any other element that could be considered “encapsulation requirements” of the limitation in question. While paragraph [0003] suggests packet size due to encapsulation may cause issues in relation to the MTU, but does not disclose what those problems are or how they are solved. None of the cited paragraphs explicitly disclose the features of the limitation in question.
Appellant acquiesces to the fact that consideration of “encapsulation requirements” along with the MTU between the gateways is not explicitly disclosed and argues instead that this feature is inherently disclosed in order to avoid fragmentation.
Examiner respectfully disagrees. MPEP § 2163.07(a) allows amendment of the application to explicitly recite an inherently disclosed function, theory or advantage without introducing new matter. However, in the present case, the “function, theory or advantage”, i.e., limiting fragmentation, is explicitly disclosed. What is not disclosed is the specific means for achieving “limiting fragmentation”, i.e., “determining a maximum value for an MSS option in the decapsulated packet to limit fragmentation based on a maximum transmission unit (MTU) between the gateway and the second gateway and encapsulation requirements associated with the encapsulated packet”, as recited in Claim 1. MPEP § 2163.07(a) does not allow Appellant to specify a desired result, i.e., limiting fragmentation, in the original filing and then backfill the specification to describe how the desired result is achieved at a later time.
Assuming arguendo that MPEP § 2163.07(a) could be used in the manner suggested by the Appellant, Examiner notes that MPEP § 2163.07(a) further states:
 “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’” In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).”
In the rejection of Claim 1 under 35 U.S.C. 112(a) set forth in the Non-Final Office Action, Examiner indicates that the paragraph [0022] of the specification as originally filed suggests that fragmentation may be limited by setting the value of the MSS option in the received packet without consideration of the path MTU or “encapsulation requirements” (see NFOA at 4). Specifically, paragraph [0022] of the specification as originally filed suggests that the maximum value of the MSS option that limits fragmentation may be defined by an administrator, i.e., without considering the path MTU at all. Specifically, the administrator could set the maximum value of the MSS option to a sufficiently small value to limit fragmentation without knowledge of the path MTU or any encapsulation requirements.  In the present case, Appellant fails to establish that consideration of “encapsulation requirements” is necessarily present based on the disclosure of the specification as originally filed.

Therefore, the Examiner maintains that the limitation, “determining a maximum value for a maximum segment size (MSS) option in the decapsulated packet to limit fragmentation based on a maximum transmission unit (MTU) between the gateway and the second gateway and encapsulation requirements associated with the encapsulated packet” of Claim 1 (and the substantially similar limitations of Claims 9 and 17), is not supported by the specification as originally filed and respectfully requests the Board to sustain the rejection.

Regarding the Rejection of Claim 20 Under 35 U.S.C. § 112(b)

Insofar as Appellant has acquiesced to the rejection of Claim 20 under 35 U.S.C. 112(b), the Examiner respectfully requests the Board to sustain the rejection.

B. Rejection of Claims 17-20 Under 35 U.S.C. § 101

Insofar as Appellant has acquiesced to the rejection of Claims 17-20 under 35 U.S.C. 101, the Examiner requests the Board to sustain the rejection.

C. Rejection of Claims 1, 2, 5-10 and 13-18 Under 35 U.S.C. § 103

Regarding the Rejection of Claim 1 Under 35 U.S.C. § 103

Appellant argues:
Vedula does not teach setting the MSS option at the receiving gateway prior to forwarding the packet to the destination node in response to determining that decapsulated packet satisfies MSS criteria, as required by the limitations, “in response to determining that the decapsulated packet satisfies MSS criteria: setting at least the MSS option in the decapsulated packet to the maximum value and forwarding the decapsulated packet to a destination virtual node in the first computing site,’ recited by claim 1.” (Appeal Brief page 7)

Examiner responds:
The Examiner respectfully disagrees. First, Appellant is arguing Vedula does not teach the limitations in question when Bannerjee, not Vedula, is the reference cited against those limitations (see NFOA at 20).
Second, Examiner maintains that the features of the limitations in question are taught by Bannerjee. Figure 2 of Bannerjee (shown below) is provided for reference.

    PNG
    media_image2.png
    351
    950
    media_image2.png
    Greyscale

Figure 2 illustrates router 119, which is analogous to the receiving gateway argued by Appellant. Bannerjee discloses that an MTU utility executing within each router along the path between source host 110 and target host 207, to include router 119, inspects the MSS field in the TCP header of the received SYN packet to determine whether the received MSS value is larger than the MSS of the router (Bannerjee paragraphs 34-35). The MSS value of the router is a maximum value based on the Path MTU and a pre-established header size that allows transfer from the source host to the target host without fragmentation (Bannerjee paragraph 36).
Bannerjee further discloses that the MTU utility of each router along the path replaces the value of the MSS field in the TCP header of the SYN packet with the MSS value of the router when the value of the MSS field is larger than the MSS value of the router and forwarding the modified SYN packet to the target host (Bannerjee paragraph 35).  Bannerjee further illustrates and describes this process in Figure 4 (shown below) and the associated disclosure of paragraphs 40-41.



    PNG
    media_image3.png
    982
    1235
    media_image3.png
    Greyscale

	For these reasons, the Examiner asserts that the features of the limitations in question are taught by Bannerjee and therefore Claim 1 is unpatentable over the combination of Sridhar, Vedula and Bannerjee as set forth in the Non-Final Office Action.

Regarding the Rejection of Claims 9 and 17 Under 35 U.S.C. § 103

Appellant argues:
“Independent claims 9 and 17 contain limitations like those discussed above with respect to claim 1 and are allowable over the art of record for at least the same reasons as claim 1.” (Appeal Brief page 7)

Examiner responds:
Insofar as Appellant asserts the same arguments presented with respect to Claim 1 in support of Claims 9 and 17, the Examiner’s answer to Claim 1 supra is equally applicable here.

Regarding the Rejection of Claims 2-8, 10-16 and 18-20 Under 35 U.S.C. § 103

Appellant argues:
“The remaining dependent claims, while separately allowable over the art of record, depend on otherwise allowable independent claims. The Appellant therefore refrains from a discussion of the remaining dependent claims for the sake of brevity in view of the dependence from otherwise allowable independent claims.” (Appeal Brief page 7)

Examiner responds:
Insofar as Appellant has not entered additional arguments against the rejection of Claims 2-8, 10-16, and 18-20 under 35 U.S.C. 103, the Examiner’s answer to Claims 1, 9 and 17 supra is equally applicable here.

Therefore, the Examiner maintains that the combination of Sridhar, Vedula and Bannerjee teaches the limitations of Claims 1, 2, 5-10 and 13-18, that the combination of Sridhar, Vedula, Bannerjee, Murray and Ahuja teaches the limitations of Claims 3, 11 and 19, and that the combination of Sridhar, Vedula, Bannerjee and Suzuki teaches the limitations of Claims 4, 12 and 20, respectively, and respectfully requests the Board to sustain the rejections.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
Conferees:
/NICHOLAS P CELANI/Examiner, Art Unit 2449 
                                                                                                                                                                                                        /VIVEK SRIVASTAVA/         Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.